Title: Abigail Adams to James Lovell, February – March 1779
From: Adams, Abigail
To: Lovell, James




Braintree, February–March 1779


Your favour of Jan’ry 19 never reachd me till the 26 of this Month. The only reason why I did not mention the recept of your Letter November 27 and acknowledge with thanks Mr. Lovell’s kind care and attention to the Box which arrived safe was oweing to my not receiving the least intimation of it, till after my Letter was sent to the post office.
In reply to a certain congratulation, can only say that the Idea of suffering for those who are dear to us beyond the power of words to express, raise sensibilities in the Heart which are blendid with a delicate pleasing Melancholy, and serve to mitigate the curse entailed upon us.
Since I wrote last I have been releived from a great degree of anxiety by the arrival of the Miflin in which came a large packet of Letters of various dates, and one so late as December 2d. In reply to some pathetick complants, my Friend assures me that he has wrote 3 Letters where he has received one, and that he has full as much reason to complain of his Friends as they have of him. From Mr. Adams he writes he has received only one short card, from Mr. Gerry not a Syllable, from Mr. Lovell only 2 or 3 very short, tho he candidly allows for them supposing that they must have wrote oftner but attributes to the score of misfortune that so few have reachd him. I mention this that you may be assured he has not been unmindfull of his Friends. The occasion of my inquiry in a former Letter was oweing to my receiving inteligance that alterations had taken place and that my Friend was removed. He had received some such inteligance when he wrote in December. Why may I not wish that the removal might be to America. I reclined my Head upon my Hand, my pen in the other whilst I revolvd that wish in my mind.—Lie still thou flutterer. How pleasing were the Ideas that rushd upon my Soul whilst I was wholy absorbed in Self. But a superiour claim silenced the voice of pleading nature and I revoked the ardent wish—whilst I will endeavour to keep in view those patriotick sons of freedom and imitate their virtuous examples who whilst they long for private life and pant for Domestick felicity with painfull patience, incessant care and mixt anxiety are sacrificeing the vigor of their days to secure Independance and peace to the rising age.
But my Heart recoils with Indignation when I see their generous plans of Freedom sapped and undermined by guilefull Arts and Machinations of Self Love, Ambition and Avarice. Whether the late indiscreet appeal to the publick may be considerd in this light time will determine, but an open and Avowed Enemy to America could not have fixed upon a more successfull method of rasing Jealousys among the people or of sowing the seeds of discord in their minds, and such have been the Effects of it here that it produced a very extrodinary motion in a late assembly of which I dare say you have heard.

Virtue! without thee,
There is no ruling Eye, no Nerve in States;
War has no vigour and no safety peace;
Even justice warps to party, laws oppress.
For, lost this social cement of Mankind,
The greatest empires, by scarce felt degrees,
Will moulder soft away—till tottering loose
They prone at last to total ruin rush.

Since I first took up my pen a fortnight has slid a way without any thing material taking place unless the News paper altercation upon the important Subject of Balls and assemblies may come under the head of Material.— More than 2 years I think has elapsed since you was even a visitor in your Native Town. If you absent yourself much longer you will be under the same necessity which it is said Timon was in Athens of lighting a candle to find a Man. Monkies, Maccoronies and pate Ma’ters have multiplied like Egypt Locusts. Luxery, Luxery with her enticeing charms has unbraced their Nerves and extinguished that Noble Ardor, that Zeal for Liberty, “that Manly Soul of Toil,” that impatient Scorn of base Subjection which once distinguished the inhabitants of your Native Town and led them first and foremost in the present glorious strugle.
Alass how changed! but I will quit a subject that I know must give you pain and ask if you are at Liberty to tell me the important News which is said to have arrived from Spain, which is good, very good and so good that nobody must know it. Various are the conjectures concerning it.
Mr. Thaxter acknowledges your reproof just and kissis the rod, makes his excuses I suppose in the enclosed Letter.
I will seek one in the benevolent Friendship of Mr. Lovell for the Freedom I take in Scribling to him. I love every one who Manifests a regard or Shews an Attachment to my Absent Friend, and will indulgently allow for the overflowings of a Heart softned by absence, pained by a seperation from what it holds most dear upon Earth. A similarity of circumstances will always lead to Sympathy and is a further inducement to subscribe myself your Friend & Servant,

Portia

